Per Curiam.

The respondent is charged with professional misconduct in converting to his own use the sum of $129 received for the specific purpose of paying for a title policy. It appears that the policy was paid for and delivered to respondent’s client prior to complaint to the Bar Association. It appears also that during the period covered by the complaint the respondent was suffering from ill health with infrequent attendance at his office. The Official Referee who heard the testimony has reported: “ From the evidence before me there is no doubt that while his failure to pay the bill and deliver the policy caused his client to be annoyed, he suffered no financial loss. Though the charge has been sustained it is my opinion that the predicament of this respondent, admitted to practice in 1943, is due more to negligence and carelessness than an intention to convert his client’s money to his own use.”
In the circumstances respondent should be censured.
Peck, P. J., Glennon, Van Yoorhis, Shientag and Heffernan, JJ., concur.
Respondent censured.